NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted August 31, 2022 *
                               Decided September 2, 2022

                                         Before

                   FRANK H. EASTERBROOK, Circuit Judge

                   AMY J. ST. EVE, Circuit Judge

                   CANDACE JACKSON-AKIWUMI, Circuit Judge


No. 22-1062

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Western District of Wisconsin.

      v.                                            No. 19-cr-81-wmc

EMMANUEL ODIAH,                                     William M. Conley,
    Defendant-Appellant.                            Judge.
                                       ORDER

       Emmanuel Odiah appeals the denial of his motion for compassionate release
under 18 U.S.C. § 3582(c)(1)(A)(i). The district court correctly ruled that Odiah, who is
vaccinated, did not show an extraordinary and compelling reason for compassionate
release based on a risk from COVID-19 or any error at sentencing. We therefore affirm.


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 22-1062                                                                        Page 2

        In 2020, the district court sentenced Odiah to a 54-month sentence for money
laundering. He laundered money for a wire-fraud scheme in which his co-conspirators
stole more than $600,000 from at least 19 victims. See 18 U.S.C. § 1956(a)(1)(B)(1), (h).
Odiah’s direct appeal was dismissed as untimely. He moved for relief under 28 U.S.C.
§ 2255, arguing, in part, that the district judge miscalculated his guideline range by
applying the wrong offense level. While that motion was pending, Odiah moved for
compassionate release. He asserted that two extraordinary and compelling reasons
warranted his release: First, he was at risk of contracting a severe case of COVID-19
because of his obesity and the poor sanitation in his prison; and second, his sentence
was erroneous, as asserted in his § 2255 motion. He also argued that the sentencing
factors listed in 18 U.S.C. § 3553(a) weighed in favor of his release because he was a
first-time, nonviolent offender.

        The judge denied the motion for compassionate release, ruling that Odiah had
not shown an extraordinary and compelling reason for release under 18 U.S.C.
§ 3582(c)(1)(A)(i). He explained that Odiah had little risk of contracting COVID-19
because he was vaccinated; no medical evidence suggested that Odiah’s weight would
affect the efficacy of the vaccine; and no inmate and only one staff member at his prison
had then tested positive for the virus. He declined to address Odiah’s sentencing-error
argument, explaining that it was a collateral attack on his conviction, not a ground for
compassionate release. Finally, he concluded that the sentencing factors listed in 18
U.S.C. § 3553(a) counseled against Odiah’s release because the financial and
psychological injuries he caused to 19 victims showed he was a danger to the public.

        We pause to discuss the scope of the appeal. After the judge denied his motion
for release, Odiah moved for reconsideration. Before the judge ruled on that motion,
Odiah appealed the denial of compassionate release, but the notice of appeal was
docketed only after the judge denied the motion for reconsideration. Then, while this
appeal was pending, Odiah filed a second motion for reconsideration, which the judge
denied. This appeal is limited to review of the initial order denying release and the first
order denying reconsideration. When Odiah appealed, the order denying release was
not final because he had moved the judge to reconsider his ruling. See United States v.
Rollins, 607 F.3d 500, 504 (7th Cir. 2010). The appeal took effect when the judge denied
the motion to reconsider and the clerk docketed the notice of appeal, see id., placing both
the denial of the motion for release and of the first motion for reconsideration within
our jurisdiction. See FED. R. APP. P. 3(c)(4). At that point, jurisdiction over the case
transferred from the district court to ours, so the district judge could not grant Odiah’s
second motion for reconsideration. See FED. R. CRIM. P. 37(a).
No. 22-1062                                                                             Page 3

       On the merits, Odiah argues that the district judge erred by relying on his
vaccination status to determine his risk from COVID-19 instead of conducting an
individualized assessment. But we ruled in United States v. Broadfield that COVID-19 is
not an “extraordinary and compelling reason” for immediate release of a vaccinated
prisoner unless he provides evidence that he cannot benefit from the vaccine. 5 F.4th
801 (7th Cir. 2021); see also United States v. Barbee, 25 F.4th 531, 533 (7th Cir. 2022). Odiah
did not present any evidence that vaccines would be ineffective for him. He responds
that he submitted evidence of his obesity. But he furnished that evidence in his second
motion for reconsideration, which is outside the scope of this appeal. In any case,
evidence of obesity is not enough; Odiah must show that his weight impairs the
vaccine’s efficacy, and he has not.

       Odiah also argues that the district judge wrongly refused to consider his claim of
a sentencing error, but again circuit precedent forecloses his argument. Defendants may
not use compassionate-release motions to bypass the normal process for challenging
sentences. United States v. Martin, 21 F.4th 944, 946 (7th Cir. 2021). Thus, a claim of a
sentencing error is not an extraordinary and compelling reason for relief. Id.; see also
United States v. King, 40 F.4th 594, 596 (7th Cir. 2022).

         Finally, Odiah argues that, in finding that the factors under 18 U.S.C. § 3553(a)
weighed against release, the judge ignored his argument that his crime was nonviolent.
Because Odiah did not present any extraordinary and compelling reasons warranting
relief, the judge was not required to analyze the § 3553(a) factors. United States v. Ugbah,
4 F.4th 595, 598 (7th Cir. 2021). Regardless, the judge’s analysis was sound. He
explained that Odiah was a danger to his community based on the extensive financial
and psychological harm he caused his many victims. See § 3553(a)(1). No further
discussion was needed; “[i]t is enough to state one reason adequate to support the
judgment.” Ugbah, 4 F.4th at 598.

                                                                                   AFFIRMED